DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 5/7/2021, which are in response to USPTO Office Action mailed 2/11/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabaker et al. (US PGPUB No. 2012/0143917; Pub. Date: Jun. 7, 2012) in view of Kelesis (US PGPUB No. 2013/0091172; Pub. Date: Apr. 11, 2013)

Regarding independent claim 1,
	Prabaker discloses a computer-implemented process performed by a processor in a computer, comprising: receiving, into memory, an indication of file objects, stored in computer storage and accessible by a first user through a file system of the computer according to first permissions associated with the file objects, to be shared with one or more second users, the first permissions defining, for each of the file objects, file-level permissions for the one or more second users to access the file objects; See Paragraph [0409] and FIG. 17, (Disclosing a social file 1700 acting as an interface between social features of a social networking system associated with a plurality of file objects 1702, 1706 and 1710. Note [0410] wherein the social file is further associated with metadata characteristics that may be used to define access and editing permissions within the system, i.e. the metadata defines access and editing permissions to the file objects corresponding with objects to be shared.). See Paragraph [0416], (Individual file objects and/or file object portions may have individualized sharing permissions where a first user may have access to all objects while a second user may only be able to access a particular portion, i.e. file permissions for each file objects corresponding to file-level permissions that vary for each user, i.e. one or more second users.).
in response to an instruction to share the indicated file objects with the one or more second users, generating data representing a collection of file objects shared by the first user with the one or more second users and referencing the indicated file objects; See Paragraph [0409]-[0410], (Access to the social file is shared among users and groups of users. Note [0326] wherein users can manually 
storing data, for each of the indicated file objects to be shared, such that each of the indicated file objects includes an indication of whether the file object is referenced in the data representing the collection of the shared file objects; See Paragraph [0416], (Individual file objects may be subject to different sharing permissions, i.e. the individual permissions indicates or identifies objects in the social file.)  See Paragraph [0386], (File objects may be created based on a document file and associated with a new or existing social file to provide access to the file object, i.e. storing data for a file object including sharing permissions.).
storing data, associated with the data representing the collection of the shared file objects, indicating second permissions for the one or more second users for accessing the file objects referenced in the data representing the collection of the shared file objects, the second permissions defining, for the collection of the shared file objects, collection-level permissions for the one or more second users to access the shared file objects; See Paragraph [0435], (FIGs. 24-27 disclose user interfaces that allow sharing of social files with users, groups of users or other data records, the social file comprising a plurality of file objects, i.e. the interfaces generating second permissions for users relating to a collection of shared file 
in response to a request associated with an user to access one of the indicated file objects, determining whether access by the user is permitted by the first permissions associated with the one of the indicated file objects; See Paragraph [0456] and FIG. 20, (Step 2004 including a determination that a user has permission to perform a requested action following step 2002 of receiving a request to perform an action related to a social file, i.e. determining access privileges for a user based on a request to act upon a social file.).
in response to determining that the requested access by the user is permitted by the first permissions, providing the requested access for the user; See Paragraph [0456] and FIG. 20, (Step 2010 includes performing the requested action following step 2004 providing confirmation that the requesting user has explicit permission to access the social file, i.e. providing access to a permitted requesting user.).
and in response to determining that the requested access by the user is not permitted by the first permissions, determining whether the one of the indicated file objects is in the collection of shared file objects based on at least the stored data for the one of the indicated filed objects and whether access to the one of the indicated file objects is permitted based on the second permissions for the collection of shared file objects. See Paragraph [0457], (For a user that does not have explicit permission to access a social file, the user may be permitted access if the user account is a member of a group that has access to said 
Prabaker does not disclose the step wherein the file objects each being stored in a portion of the file system designated for use by the first user,
the data representing the collection of the file objects being stored in the file system outside the portion designated for use by the first user;
Kelesis discloses the step wherein the file objects each being stored in a portion of the file system designated for use by the first user, See FIG. 2 and Paragraph [0037], (Disclosing a journaling system that segregates user information via access settings, allowing the system to limit access to information on a per-user basis. FIG. 2 illustrates user content 204 being sectioned into subsets 208A-208C wherein access settings 212A-212D determine which users may access subsets 208A-208C, i.e. user content 204 represents a portions of the file system designated for use by a first user.).
the data representing the collection of the file objects being stored in the file system outside the portion designated for use by the first user; See FIG. 2 and Paragraph [0056], (FIG. 2 illustrating that access settings may be stored outside of the user content section 204. Access settings may be stored on a storage device and may be part of a server configured to serve only access settings, i.e. stored in the file system outside (e.g. at the server designated for access settings) the portion designated for use by the first user (e.g. the user content space 204).).
Prabaker and Kelesis are analogous art because they are in the same field of endeavor, media sharing. It would have been obvious to anyone having ordinary skill in Prabaker to include the method of sharing subsets of data across user accounts as disclosed by Kelesis. Doing so would allow the system to deliver content across devices via access settings that are maintained separately from content. Paragraph [0043] of Kelesis discloses that it is highly advantageous for users to have flexibility in the way that they allow other users to access their content via the plurality of sharing options that allow for only specific subsets of users to access user information.

Regarding dependent claim 2,
As discussed above with claim 1, Prabaker-Kelesis discloses all of the limitations.
	Prabaker further discloses the step wherein the second permissions indicate the one or more second users permitted to access the shared file objects. See Paragraph [0457], (Users may have either explicit or implicit access to a social file depending on a set of access permissions associated with users and groups of users, i.e. the second permissions indicate which users or groups of users, i.e. second users, have access to the social file.).

Regarding dependent claim 3,
As discussed above with claim 1, Prabaker-Kelesis discloses all of the limitations.
	Prabaker further discloses the step wherein the data representing the collection of the shared file objects is a file object. See Paragraph [0409] and FIG. 

Regarding dependent claim 4,
As discussed above with claim 3, Prabaker-Kelesis discloses all of the limitations.
Kelesis further discloses the step wherein the portion of the file system designated for use by the first user is a file system name space for the first user, See Paragraph [0036], (User content 204 is stored on a storage device of the journaling system and may be displayed via website or other suitable display, i.e. a file system namespace belonging to a first user.).
	and wherein the file object representing the collection of the shared file objects is created outside of the file system name space for the first user. See Paragraph [0056], (FIG. 2 illustrating that access settings may be stored outside of the user content section 204. Access settings may be stored on a storage device and may be part of a server configured to serve only access settings, i.e. stored in the file system outside (e.g. at the server designated for access settings) the portion designated for use by the first user (e.g. the user content space 204).).
Prabaker and Kelesis are analogous art because they are in the same field of endeavor, media sharing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Prabaker to include the method of sharing subsets of data across user accounts as disclosed by Kelesis. Doing Kelesis discloses that it is highly advantageous for users to have flexibility in the way that they allow other users to access their content via the plurality of sharing options that allow for only specific subsets of users to access user information.

Regarding independent claim 8,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.


Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.


Claim 5-7, 12-14 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabaker in view of Kelesis as applied to claim 1 above, and further in view of Zurko et al. (US PGPUB No. 2011/0078197; Pub. Date: Mar. 31, 2011).
Regarding dependent claim 5,
As discussed above with claim 1, Prabaker-Kelesis discloses all of the limitations.
	Prabaker-Kelesis does not disclose wherein the storing data indicating that the object is referenced in the data representing the collection of the shared file objects is performed without copying or moving the file objects to be shared.
	Zurko discloses wherein the storing data indicating that the object is referenced in the data representing the collection of the shared file objects is performed without copying or moving the file objects to be shared. See FIG. 6, (The method including a step 602 wherein a user is invited to access a shared file, i.e. the sharing is performed without copying or moving.).
Prabaker, Kelesis and Zurko are analogous art because they are in the same field of endeavor, cloud-based file sharing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Prabaker-Kelesis to include the file sharing method disclosed by Zurko. Doing so would provide a distributed method for sharing files.


Regarding dependent claim 6,
As discussed above with claim 1, Prabaker-Kelesis discloses all of the limitations.
	Prabaker-Kelesis does not disclose presenting a user interface indicating, for the first user, file objects shared by the first user, the user interface indicating collections of shared file objects associated with the first user and file objects within the collections of shared file objects.  
	Zurko discloses presenting a user interface indicating, for the first user, file objects shared by the first user, the user interface indicating collections of shared file objects associated with the first user and file objects within the collections of shared file objects. See FIG. 4, (Disclosing a user interface indicating files "Shared by me (408)" and files "Shared with me (410)", i.e. files "shared by me" are file objects shared by the first user. The interface providing indication of which files are accessible for a user, i.e. shared file objects associated with the first user and file objects within the collections of shared file objects.)
	Prabaker, Kelesis and Zurko are analogous art because they are in the same field of endeavor, cloud-based file sharing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Prabaker-Kelesis to include the file sharing dashboard disclosed by Zurko. Doing so would provide users with efficient view and access shared files.


Regarding dependent claim 7,
As discussed above with claim 1, Prabaker-Kelesis discloses all of the limitations.
	Prabaker-Kelesis does not disclose identifying file objects shared with an user by other users based on stored data representing collections of file objects associated with the other users.  
	Zurko discloses identifying file objects shared with an user by other users based on stored data representing collections of file objects associated with the other users. See FIG. 4, (Disclosing a user interface indicating files "Shared by me (408)" and files "Shared with me (410)", i.e. files "shared with me" are file objects shared by other users with the first user. The interface providing indication of which files are accessible for a user, i.e. shared file objects associated with the first user and file objects within the collections of shared file objects.)
	Prabaker, Kelesis and Zurko are analogous art because they are in the same field of endeavor, cloud-based file sharing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Prabaker-Kelesis to include the file sharing dashboard disclosed by Zurko. Doing so would provide users with efficient view and access shared files.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159